Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered January 3, 1991, convicting him of murder in the second degree, upon his plea of guilty and imposing sentence.
. Ordered that the judgment is affirmed.
The court did not err in accepting the defendant’s guilty plea without inquiring as to whether he was knowingly and voluntarily waiving certain defenses. A review of the plea minutes fails to indicate that the defendant’s factual recitation negated an essential element of the crime or raised any defenses (see, People v Lopez, 71 NY2d 662, 666; cf., People v Thomas, 159 AD2d 529). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.